Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 11/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, 8, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2020/0322730 A1) in view of Hsiao et al. (US 2018/0213312 A1)
Regarding claim 1, Kamiya discloses a transducer assembly for a vehicle having a resonating surface, the transducer assembly comprising:
a housing (41 and 42);

a spacer (45) connected to the housing; and
a piezoelectric assembly (5) disposed between the spacer and the housing,

Kamiya is not relied upon to disclose an electromagnetic field shield layer disposed on an internal surface of the housing configured to electromagnetically separate an internal portion of the transducer assembly from an external portion of the transducer assembly.
In a similar field of endeavor, Hsiao discloses an electromagnetic field shield layer (Figs. 1-3: 507) disposed on an internal surface of the housing configured to electromagnetically separate an internal portion of the transducer assembly (3) from an external portion of the transducer assembly (¶ 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: an electromagnetic field shield layer disposed on an internal surface of the housing configured to electromagnetically separate an internal portion of the transducer assembly from an external portion of the transducer assembly, the motivation being to: the transducer assembly may be shielded from interferences caused by external electromagnetic field, thus reducing noise (Hsia - ¶ 0029).
Regarding claim 2, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the piezoelectric assembly comprises a diaphragm (Fig. 3: 54) (¶ 0067).
Regarding claim 5, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the piezoelectric assembly is configured to receive a kinetic vibration resonating from the resonating surface (¶ 0067).
Regarding claim 7, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses further comprising a printed circuit board in communication with the piezoelectric assembly (¶ 0200).
Regarding claim 8, Kamiya-Hsiao discloses the transducer assembly of claim 7, and Kamiya discloses further comprising a harness terminal in communication with the printed circuit board (harness communicates with control circuit board in 2a (¶ 0046) which communicates with microphone 3 (¶ 0053) which includes the printed circuit board (¶ 0200), and thus the harness is in communication with the printed circuit board).
Regarding claim 10, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the spacer is rigidly connected to the resonating surface.
Regarding claim 11, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the housing and the spacer are unitary (¶ 0192, 0207-0208).
Regarding claim 18, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the spacer is annular (¶ 0061, 0055).
Regarding claim 19, Kamiya-Hsiao discloses the transducer assembly of claim 1, and Kamiya discloses wherein the housing and the spacer are unitary (¶ 0192, 0207-0208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Hsiao in view of Shelton et al. (US 2017/0194934 A1)
Regarding claim 3, Kamiya-Hsiao discloses the transducer assembly of claim 2, and Kamiya discloses wherein the piezoelectric assembly comprises a piezoelectric 
Kamiya is not relied upon to disclose that the piezoelectric is a piezoelectric disk.
In a similar field of endeavor, Shelton discloses a piezoelectric PMUT that is a piezoelectric disk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric of Kamiya (which is a PMUT, ¶ 0068, 0198) with the piezoelectric PMUT of Shelton, which would result in the piezoelectric being a piezoelectric disk, the motivation being to perform the simple substitution of one PMUT for another to obtain predictable results of a PMUT. See MPEP § 2143(B).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Hsiao in view of Shelton in view of Reigner (US 2012/0024624 A1)
Regarding claim 4, Kamiya-Hsiao-Shelton discloses the transducer assembly of claim 3.
Kamiya-Hsiao-Shelton is not relied upon to disclose wherein the piezoelectric assembly comprises a tunable mass disposed on the piezoelectric disk.
In a similar field of endeavor, Reigner discloses wherein the piezoelectric assembly comprises a tunable mass (38) disposed on the piezoelectric (20) (¶ 0017, 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the piezoelectric assembly comprises a tunable mass disposed the motivation being to make it possible to amplify and to tune the amplitude of the vibrations of the panel (44 of Kamiya) (Reigner - ¶ 0017, 0030).

Allowable Subject Matter
Claims 6, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 6, 9, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant’s arguments (Remarks: paragraph spanning pages 5-6) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687